Gaston. J.
Whatever irregularities may have Occurred in the suing out of the writs against the defendants, these were all waived by their accepting a joint declaration, and putting' in piers in bar thereto. His Honor, therefore, very properly overruled the motion for severing the action.
In no material circumstance, as if regards the other matters presented by the case, does it appear to differ from that of Walton v Tomlin & Co., which was decided here at the last term. I Iredell’s Rep. 593.
We see no error and the judgment must be affirmed.
Pee Curiam, Judgment affirmed.